Case 5:16-cr-00315-EGS Document1 Filed 08/04/16 Page 1 of 8

EGS IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA v

UNITED STATES OF AMERICA CRIMINAL NO. yw d'>

4\ \e

v. ; DATE FILED: X

 

ERICK WANDIQUE : VIOLATIONS:
18 U.S.C. § 1343 (wire fraud - 8 counts)
18 U.S.C. § 1028A(a)(1), (¢)(5)
(aggravated identity theft - 1 count)
Notice of forfeiture

INDICTMENT

COUNTS ONE THROUGH EIGHT

 

THE GRAND JURY CHARGES THAT:

At all times material to this indictment:

1. Fidelity Investments (“Fidelity”) was a financial investment institution
whose customers could set up access to their accounts for various transactions electronically over
the internet.

2. TD Bank was a financial institution with banking branches located in the
Allentown, Pennsylvania area where defendant ERICK WANDIQUE maintained an account.

THE SCHEME

3. From in or around December 2014, to in or about March 2015, in

Allentown, in the Eastern District of Pennsylvania, and elsewhere, defendant
ERICK WANDIQUE

knowingly devised and intended to devise a scheme to defraud his stepfather “L.F.” and Fidelity

1

 
ihe processing OT this deposited BillPay check caused an image OI Tne Iraudauient cueck, uwawu

 

Case 5:16-cr-O0315-EGS Doctiment I Filed 08/04/16 Page 2 of 8

Investments and to obtain money and property by means of false and fraudulent pretenses,

representations and promises.

MANNER AND MEANS

It was part of the scheme that:

4, On or about December 10, 2014, defendant ERICK WANDIQUE stole the
identity and Fidelity account information of his stepfather, L.F., and set up electronic access to _
L.F.’s Fidelity accounts, without authorization to do so. From in or around December 2014, to in
or about March 2015, WANDIQUE posed as L.F. and stole approximately $109,657.59 from
L.F.’s Fidelity account through fraudulent automated teller machine (“ATM”) cash withdrawals,
point of sale (“POS”) debit purchases, wire transfers to defendant WANDIQUE’S TD Bank
account, and Billpay checks which WANDIQUE deposited into his TD Bank account.

. 5. From approximately December 22, 2014 to approximately January 13,
2015, ERICK WAN DIQUE electronically requested over the internet approximately six BillPay
payments from L.F.’s Fidelity account, totaling approximately $25,070.64. Fidelity BillPay
allows customers to go online and set up a "payee" and then request what in essence is a direct
debit, to be paid from their Fidelity account. The funds are sent electronically if the payee accepts
such payment. If the payee does not accept electronic payments, or is an individual, a physical
check is cut and sent to the payee by the due date set by the customer. WANDIQUE posed as LF.
and set up himself and others as payees and requested approximately four payments to himself,
resulting in physical checks being sent to him for a total of approximately $23,300, including

BillPay check 0000005005 for approximately $400 dated January 7,2015. Wandique requested

2
 

Case 5:16-cr-00315-EGS Documenti Filed 08/04/16 Page 3 of 8

Mount Laurel, New Jersey and generated an electronic message sent from Mount Laurel, New
Jersey, to TD Bank’s computer servers which are located in Toronto, Canada.

9. From approximately January 12, 2015 to approximately March 11, 2015,
ERICK WANDIQUE initiated approximately eight online chats with Fidelity service |
representatives through the Fidelity website. WANDIQUE initiated six of the eight chats over
the internet from in or about his residence in Allentown. On or about February 12, 2015, the
same date that WANDIQUE engineered a wire transfer of $20,000 from L.F.’s Fidelity account
to WANDIQUE’S TD Bank account, WANDIQUE initiated an online chat from in or about
Allentown, Pennsylvania, with a Fidelity representative who was located in or about Salt Lake
City, Utah. In the chat, WANDIQUE posed as L.F., referenced the wire, and asked when the
money would arrive.

10. On or about February 12, 2015, defendant ERICK. WANDIQUE secured a
TD Bank check for approximately $16,545.81 after his TD Bank account fraudulently received a
$20,000 wire of funds from L.F.’s Fidelity account, Defendant WANDIQUE used this check to
purchase a truck from Rothrock Motor Sales in Allentown, Pennsylvania. The process of
debiting WANDIQUE’S TD Bank account to create the bank check caused an electronic message
to be sent from the Allentown TD Bank branch to the TD bank facility in Toronto, Canada.-

11, On or about the dates set forth below, in Allentown, Pennsylvania, in the

Eastern District of Pennsylvania, and elsewhere, defendant

ERICK WANDIQUE
 

Case 5:16-cr-00315-EGS Document1 Filed 08/04/16 Page 4 of 8

for the purpose of executing the scheme described above, and attempting to do so, caused to be

transmitted by means of wire communication in interstate and foreign commerce the signals and

sounds described below:

 

COUNT

DATE

| DESCRIPTION

 

January 12, 2015

An image of fraudulent Check No. 0000005005, in the amount
of $400, drawn on the Fidelity Investment Account of L.F.,
electronically transmitted by TD Bank from Allentown,
Pennsylvania to Maine and then to Toronto, Canada.

 

February 12,
2015

An electronic communication for the approval and processing
of a wire transfer of approximately $20,000 drawn on L.F.’s
Fidelity Investment account, to WANDIQUE’S TD Bank
account, between Mt. Laurel, New Jersey and Toronto,
Canada.

 

February 12,
2015

An electronic communication in the form of an online chat
initiated over the internet from Allentown, Pennsylvania to

| Salt Lake City, Utah.

 

February 12,
2015

An electronic communication processing the debit from
WANDIQUE’S TD Bank account sent from the Allentown
TD Bank branch to the TD bank facility in Toronto, Canada,
to create TD Bank Check No. 60773698-1, in the amount of
approximately$16,545.81, payable to Rothrock Motor Sales.

 

March 2, 2015

An electronic communication for the approval and processing
of a wire transfer of approximately $12,015 drawn on L.F.’s
Fidelity Investment account, to WANDIQUE’S TD Bank
account, between Mt. Laurel, New Jersey and Toronto,
Canada.

 

March 6, 2015

An electronic communication for the approval and processing
of a wire transfer of approximately $5,015 drawn on L.F.’s
Fidelity Investment account, to WANDIQUE’S TD Bank
account, between Mt. Laurel, New Jersey and Toronto,
Canada.

 

 

 

March 6, 2015

 

An electronic communication for the approval and processing
of a wire transfer of approximately $3,015 drawn on L.F.’s
Fidelity Investment account, to WANDIQUE’S TD Bank
account, between Mt. Laurel, New Jersey and Toronto,
Canada.

 

 

 
Case 5:16-cr-00315-EGS Document1 Filed 08/04/16 Page 5 of 8

 

 

8 March 9, 2015 An electronic communication for the approval and processing
of a wire transfer of approximately $1,815 drawn on L.F.’s
Fidelity Investment account, to WANDIQUE’S TD Bank
‘ account, between Mt. Laurel, New Jersey and Toronto,
Canada. ,

 

 

 

 

 

All in violation of Title 18, United States Code, Section 1343.

 
Case 5:16-cr-00315-EGS Documenti Filed 08/04/16 Page 6 of 8

COUNT NINE

THE GRAND JURY FURTHER CHARGES THAT:
On or about February 12, 2015, in Allentown, in the Eastern District of
Pennsylvania, defendant
ERICK WANDIQUE

knowingly and without lawful authority, transferred, possessed, and used a means of identification
of another person, that is, the name “L.F.,” and his Fidelity Investments account number ending
in 2130 during and in relation to a wire fraud.

All in violation of Title 18, United States Code, Sections 1028A(a)(1), (c)(5).
Case 5:16-cr-00315-EGS Document1 Filed 08/04/16 Page 7 of 8

NOTICE OF FORFEITURE
THE GRAND JURY FURTHER CHARGES THAT:
1, As a result of the violations of Title 18, United States Code, Section
1343, as set forth in this indictment, defendant
ERICK WANDIQUE
shall forfeit to the United States of America any property that constitutes, or is derived from, .
proceeds obtained directly or indirectly from the commission of such offenses, including, but not
limited to, the sum of $109,657.59 and:
2. If any of the property subject to forfeiture, as a result of any act or
omission of the defendants:
(a) cannot be located upon the exercise of due diligence;
(b) has been transferred or sold to, or deposited with, a third party;
(c) has been placed beyond the jurisdiction of the Court;

(da) has been substantially diminished in value; or

(e) has been commingled with other property which cannot be divided
without difficulty;

 
Case 5:16-cr-00315-EGS Document1 Filed 08/04/16 Page 8 of 8

it is the intent of the United States, pursuant to Title 28, United States Code, Section 2461(c),
incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other property
of the defendant(s) up to the value of the property subject to forfeiture.

_ All pursuant to Title 28, United States Code, Section 2461(c) and Title 18, United
States Code, Section 981(a)(1)(C). |

A TRUE BILL:

 

GRAND JURY FOREPERSON

  

 

ZANE DAVID MEMEGER _
UNITED STATES ATTORNEY

 
Case 5:16-cr-00315-EGS Document 1-1 Filed 08/04/16 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    

. INDICTMENT
DESIGNATION FORM to be used by counsel to indicate the category of the case for oe
purpose of assignment to appropriate calendar. Ope al

 

Address of Plaintiff: 615 Chestnut Street, Suite 1250. Philadelphia, PA 19106-4476

Post Office:__ Philadelphia County: _ Philadelphia

City and State of Defendant: _ Philadelphia, Pa

 

County: Philadelphia, Pa Register number: N/A
Place of accident, incident, or transaction: Eastern District of Pennsylvania
Post Office: Philadelphia County: _ Pa

 

RELATED CASE, IF ANY:

Criminal cases are deemed related when the answer to the following question is “yes”.
Does this case involve a defendant or defendants alleged to have participated in the same
action or transaction, or in the same series of acts or transactions, constituting an offense
or offenses? ,

YES/NO: No

Case Number: N/A _. Judge: N/A

 

CRIMINAL: (Criminal Category - FOR USE BY U.S. ATTORNEY ONLY)
1. © Antitrust

2 © Income Tax and other Tax Prosecutions

3 . Commercial Mail Fraud

4. c Controlled Substances

5 “ Violations of 18 U.S.C. Chapters 95 and 96 (Sections 1951-55 and 1961-68)
and Mail Fraud other than commercial

6. 6 General Criminal

(U.S. ATTORNEY WILL PLEASE DESIGNATE PARTICULAR CRIME AND
STATUTE CHARGED TO BE VIOLATED AND STATE ANY PREVIOUS
CRIMINAL NUMBER FOR SPEEDY TRIAL ACT TRACKING PURPOSES)

18 U.S.C. § 1343 (wire fraud — 8 counts); 18 U.S.C. § 1028A(a)(1), (c)(5) (aggravated identity
theft — 1 count):

 

    
 

DATE: B«A-1G (pez

im)
Christopher Diviny
Assistant United States Attorney
File No. 2015R00428
U.S. v. ERICK WANDIQUE
 

AO 442 (Rev. LI/T1) Arrest Warrant

 

UNITED STATES DISTRICT COURT

for the

EASTERN District of PA

United States of America

 

v. )

) Case No. 16-315
)
)
)
ERICK WANDIQUE )

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) ERICK WANDIQUE
who is accused of an offense or violation based on the following document filed with the court:

 

 

 

 

&] Indictment (J Superseding Indictment CJ Information [J Superseding Information [[] Complaint
[J Probation Violation Petition (J Supervised Release Violation Petition (] Violation Notice (] Order of the Court
This offense is briefly described as follows:

18:1343 WIRE FRAUD
18:1028A(a)(1), (c)(5) AGGRAVATED IDENTITY THEFT

le

Date: __08/04/2016. — __KIRK KOPACZ, DEPUTY CLERK

issuing officer's signature wd .
City and state: PHILADELPHIA, PA LUCY V. CHIN, INTERM overcame > ss

 

 

 

 

 

Printed name and title

 

Return

 

This warrant was received on (date) _ __ vow 4Ad the person was arrested on (date)
al (city and state)

 

 

 

Date:

 

 

 

Arresting officer's signature

 

 

Printed name and tithe

 

 

 
